DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                            Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/21 has been entered.

Response to Amendment
The prior 35 U.S.C. 101 rejection of claims 5 and 22 (1/13/21) is withdrawn in light of amendments to the claims

Response to Arguments
           Applicant's arguments filed 5/6/21 have been fully considered but they are not persuasive. 
In particular, Applicant argues that Berthelsen fails to disclose every limitation recited in amended independent claims 1, 5 and 14 that include new features “wherein the feature indicative of the start of speech comprises a start of any detected speech pattern or a start of a speech pattern specific to a detected voice” and “wherein the start of speech event comprises a start of any detected speech pattern or a start of a speech pattern specific to a detected voice“(Amendment, pg. 10). 
Examiner respectfully disagrees as provided in the rejection below. Furthermore, Berthelsen discloses a phoneme recognizer system that monitors received audio for phoneme patterns (‘oh’ ‘kei’ ‘gu’ ‘gal’) corresponding to keywords “Ok Google” used in triggering a microphone assembly (Abstract; para. [0049]-[0051]), where upon detecting phoneme ‘gal’ subsequent to the detection of phoneme ‘gu’ and the changing of the state corresponding to the phoneme ‘gu’ (i.e. indicated trigger signal), the time delay between the detection of ‘gu’ (start of speech/start of speech event) and the detection of  phoneme ‘gal” (example trigger phrase sound) is too long to make the phonemes part of the same key word or key phrase, the trigger signal is ignored, corresponding to ignoring the trigger signal/invalidating the voice trigger event, and as a result, limitations “wherein the feature indicative of the start of speech comprises a start of any detected speech pattern or a start of a speech pattern specific to a detected voice” and “wherein the start of speech event comprises a start of any detected speech pattern or a start of a speech pattern specific to a detected voice“.
          Regarding the rejection of dependent claims 2-4, 6-11, 13, and 15-17, Applicant argues that the claim are allowable based on their dependency from claims 1, 5 and 14 5 (Amendment, pg. 10-11). Examiner respectfully disagrees as Applicant have not provided a reason why the cited portions of the references fail to disclose/suggest the limitations recited in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, 13-17 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1 and 14 recite “wherein the time interval is calculated to account for latency of the stream of data from the acoustic sensor, through the buffer and to the trigger phrase detection module” while claim 5 recites “wherein the predetermined threshold is calculated to account for latency of processing of the voice trigger event and start-of-speech event”. These limitations are not supported by Applicant’s original disclosure. Page 17, lines 13-33 describes activating a pass gate to allow buffered trigger phrase and associated audio to pass along to a speech recognition engine when the predetermined threshold/time interval is not exceeded as well as taking account the latency/delay from when the microphone signal passes Claims 2-4, 7-11, 13, 15-17 and 22 are rejected based on their dependency on claims 1, 5 and 14. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.      Claims 1-8, 11, 13-17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthelsen et al US PGPUB 2017/0154620 A1 (“Berthelsen")
      Per Claim 1, Berthelsen discloses a speech recognition system comprising: 
             an acoustic sensor for receiving sound and outputting a stream of data representative of real time speech sensed by the acoustic sensor (fig. 1, element 102); and 
              an audio signal processing circuit (fig. 1, element 105) comprising: 

              a buffer for storing the stream of data (para. [0036]);
              a trigger phrase detection module for monitoring the stream of data for a trigger phrase, spoken by a given speaker, and outputting a trigger signal if the trigger phrase is detected (fig. 6; Once a current sample of the six sets of normalized power/energy estimates N1(n), N2(n), N3(n) etc. held in the memory elements 403 matches the first phoneme expect pattern, the output, OUT, of the artificial neural network 400 changes state so as to flag or indicate the detection of the first phoneme expect pattern…, para. [0048]; para. [0050], phoneme sounds as example trigger phrase); wherein
            the trigger signal is ignored if a time interval between an occurrence of the trigger phrase and an occurrence of a feature indicative of a start of speech, for the given speaker, contained in the stream of data is greater than a threshold amount of time (fig. 6; This time window is helpful to ignore false/unrelated detections of the second phoneme under conditions where a time delay between the first phoneme detection and the second phoneme detection is too long to make the phonemes part of the same key word or key phrase.  For example if this time delay is larger than one second or several seconds it suggests that the occurrence of the second phoneme is made in another context than the pronunciation of the key phrase or word… The state machine 600 thereafter resides in the third internal state 605 monitoring the incoming microphone signal for the third phoneme 'gu as illustrated…In contrast if the third phoneme is detected within the second time window, the state machine 600 in response proceeds to the fourth internal state 607…, para. [0049]; The state machine 600 thereafter resides in the fourth internal state 607 for a maximum period corresponding to 4 monitoring the incoming microphone signal for the fourth phoneme "gal"…If the fourth phoneme remains undetected within the third time window t4, the state machine 600 reverts or jumps in response to the first internal state 601 as illustrated by arrow 619…, para. [0050]-[0051]);
            wherein the trigger phrase and the feature indicative of the start of speech are different (fig. 6; The state machine 600 thereafter resides in the third internal state 605 monitoring the incoming microphone signal for the third phoneme 'gu as illustrated by the "No" repetition arrow until either the third phoneme is detected or a second time window constraint, t.sub.3, operating similar to time window constraint discussed above expires…, para. [0049]-[0051], first and third phoneme patterns ‘ou’ and ‘gu’ as example features indicative of start of speech, ‘gul’ as example trigger phrase); and 
            wherein the time interval is calculated to account for latency of the stream of data from the acoustic sensor, through the buffer and to the trigger phrase detection module (fig. 6; para. [0036]-[0037]; para. [0049]; para. [0053]), and
         further wherein the feature indicative of the start of speech comprises a start of any detected speech pattern or a start of a speech pattern specific to a detected voice (para. [0049]-[0051], first and third phoneme patterns ‘ou’ and ‘gu’ as example features indicative of start of detected speech patterns).
         Per Claim 2, Berthelsen discloses the speech recognition system according to claim 1, further comprising: a start of speech detection module operable to detect one said feature indicative of a start of speech, based on speech patterns in the stream of data (fig. 6; para. [0049]).
Claim 3, Berthelsen discloses the speech recognition system according to claim 1, wherein the trigger signal is not ignored if the time interval between the occurrence of the trigger phrase and the occurrence of the feature indicative of a start of speech contained in the stream of data is smaller in length than or equal in length to a threshold amount of time (This time window is helpful to ignore false/unrelated detections of the second phoneme under conditions where a time delay between the first phoneme detection and the second phoneme detection is too long to make the phonemes part of the same key word or key phrase.  For example if this time delay is larger than one second or several seconds it suggests that the occurrence of the second phoneme is made in another context than the pronunciation of the key phrase or word…, para. [0049]-[0051]).
         Per Claim 4, Berthelsen discloses the speech recognition system according to claim 1, wherein the trigger phrase includes at least a part of a predetermined voice trigger word, phrase or sound (fig. 6; para. [0034]; para. [0049]-[0051]).
        Per Claim 5, Berthelsen discloses a voice trigger validator comprising:
             a determination module embodied in one of hardware-based logic and non-transitory computer-readable media and operable to determine a time period between a voice trigger event spoken by a given speaker, and a start-of-speech event, relating to the same speaker (para. [0034]; para. [0043]; para. [0049]-[0051], phoneme sounds as example voice trigger event); 
             wherein, when the time period exceeds a predetermined threshold, the voice trigger event is invalidated as a voice trigger and, when the time period does not exceed the predetermined threshold, the voice trigger event is validated as a voice trigger (fig. n), N2(n), N3(n) etc. held in the memory elements 403 matches the first phoneme expect pattern, the output, OUT, of the artificial neural network 400 changes state so as to flag or indicate the detection of the first phoneme expect pattern…, para. [0048]; This time window is helpful to ignore false/unrelated detections of the second phoneme under conditions where a time delay between the first phoneme detection and the second phoneme detection is too long to make the phonemes part of the same key word or key phrase.  For example if this time delay is larger than one second or several seconds it suggests that the occurrence of the second phoneme is made in another context than the pronunciation of the key phrase or word…, para. [0049])-[0051]), 
          wherein the voice trigger event and the start-of-speech event are different, and wherein the predetermined threshold is calculated to account for latency of processing of the voice trigger event and start-of-speech event (fig. 6; para. [0036]-[0037]; The state machine 600 thereafter resides in the third internal state 605 monitoring the incoming microphone signal for the third phoneme 'gu as illustrated by the "No" repetition arrow until either the third phoneme is detected or a second time window constraint, t.sub.3, operating similar to time window constraint discussed above expires…, para. [0049]-[0051]; para. [0053], first and third phoneme patterns ‘ou’ and ‘gu’ as example features indicative of start of speech, ‘gul’ as example trigger phrase), the voice trigger validator further comprising:
              a buffer operable to store a predetermined amount of data derived from sound received by a sound detector (para. [0036]);

           and further wherein the start of speech event comprises a start of any detected speech pattern or a start of a speech pattern specific to a detected voice (para. [0049]-[0051], first and third phoneme patterns ‘ou’ and ‘gu’ as example features indicative of start of detected speech patterns).
        Per Claim 7, Berthelsen discloses the voice trigger validator according to claim 6, wherein the predetermined amount of data is sufficient to store received sound, as data, for at least an amount of time corresponding to the predetermined threshold (para. [0036]; For example if this time delay is larger than one second…, para. [0049]).
         Per Claim 8, Berthelsen discloses the voice trigger validator according to claim 6, further comprising:
          a voice trigger detector operable to detect the voice trigger event, wherein when a voice trigger event is detected, the voice trigger detector is operable to search the data stored in the buffer to determine whether a start-of-speech event occurred within the predetermined threshold amount of time before occurrence of the voice trigger event (fig. 1; para. [0036]; para. [0049]), and wherein;
          when the start-of-speech event occurred within the threshold amount of time, validating the voice trigger event as a voice trigger (para. [0049]); and
          when the start-of-speech event did not occur within the threshold amount of time, invalidating the voice trigger event as a voice trigger (para. [0049]).
Claim 11, Berthelsen discloses the voice trigger validator according to claim 6, wherein the voice trigger event includes at least a part of a predetermined voice trigger word, phrase or sound (fig. 6; para. [0034]; para. [0049]-[0051]). 
        Per Claim 13, Berthelsen discloses the voice trigger validator according to claim 6, further comprising:
            a timer operable to start upon detection of a start-of-speech event and to time out when the time period exceeds the predetermined threshold, if no voice trigger event is detected (This time window is helpful to ignore false/unrelated detections of the second phoneme under conditions where a time delay between the first phoneme detection and the second phoneme detection is too long to make the phonemes part of the same key word or key phrase…, para. [0049]; para. [0051], calculation of time delay as implying use of a timer for time calculation), wherein
           if a voice trigger event is detected before the timer times out, the voice trigger event is validated as a voice trigger (the time constraint or time window ensures the existence of an appropriate timing relationship between the occurrence of the first and second phonemes, or any other pair of successive phonemes of the key phrase, consistent with normal human speech production.  Therefore, verifying or ensuring that the pair of successive phonemes really is part of the same key word or phrase…, para. [0049]; para. [0051]).
      Per Claim 14, Berthelsen discloses an automatic speech recognition system comprising an audio signal processing circuit, the audio signal processing circuit comprising:

           a buffer for storing a data input signal derived from sound sensed by an acoustic sensor (para. [0036]);
          a trigger phrase detection module for monitoring the input signal for a trigger phrase, spoken by a given speaker, and outputting a trigger signal if the trigger phrase is detected (fig. 6; Once a current sample of the six sets of normalized power/energy estimates N1(n), N2(n), N3(n) etc. held in the memory elements 403 matches the first phoneme expect pattern, the output, OUT, of the artificial neural network 400 changes state so as to flag or indicate the detection of the first phoneme expect pattern…, para. [0048]; para. [0050], phoneme sounds as example trigger phrase); wherein
          the trigger signal is ignored if a time interval between an occurrence of the trigger phrase and an occurrence of a feature indicative of a start of speech, for the given speaker, contained in the input signal is greater than a threshold amount of time (fig. 6; This time window is helpful to ignore false/unrelated detections of the second phoneme under conditions where a time delay between the first phoneme detection and the second phoneme detection is too long to make the phonemes part of the same key word or key phrase.  For example if this time delay is larger than one second or several seconds it suggests that the occurrence of the second phoneme is made in another context than the pronunciation of the key phrase or word… The state machine 600 thereafter resides in the third internal state 605 monitoring the incoming microphone signal for the third phoneme 'gu as illustrated…In contrast if the third phoneme is detected within the second time window, the state machine 600 in response proceeds to the fourth internal state 607…, para. [0049]; The state machine 600 thereafter resides in 4 monitoring the incoming microphone signal for the fourth phoneme "gal"…If the fourth phoneme remains undetected within the third time window t4, the state machine 600 reverts or jumps in response to the first internal state 601 as illustrated by arrow 619…, para. [0050]-[0051]);
         wherein the trigger phrase and the feature indicative of the start of speech are different (fig. 6; para. [0049]-[0051]); and
         wherein the time interval is calculated to account for latency of the stream of data from the acoustic sensor, through the buffer and to the trigger phrase detection module (fig. 6; para. [0036]-[0037]; para. [0049]; para. [0053])
            and further wherein the start of speech event comprises a start of any detected speech pattern or a start of a speech pattern specific to a detected voice (para. [0049]-[0051], first and third phoneme patterns ‘ou’ and ‘gu’ as example features indicative of start of detected speech patterns).
            Per Claim 15, Berthelsen discloses the speech recognition system according to claim 14, further comprising: a function activation unit for activating idling functions of the speech recognition system, when the output trigger signal is not ignored (para. [0038]; para. [0049]).
          Per Claim 16, Berthelsen discloses a speech recognition system of claim 1 wherein the audio signal processing circuit according to claim 1 is in the form of a single integrated circuit (fig. 1; para. [0022]).
Claim 17, Berthelsen discloses a device comprising a speech recognition system according to claim 1 wherein the device comprises a mobile telephone, an audio player, a video player, a mobile computing platform, a games device, a remote controller device, a toy, a machine, or a home automation controller, a domestic appliance or a smart home device (fig. 1; para. [0012]; para. [0022]).
           Per Claim 22, Berthelsen discloses a device comprising a voice trigger validator according to claim 5, wherein the device comprises a mobile telephone, an audio player, a video player, a mobile computing platform, a games device, a remote controller device, a toy, a machine, or a home automation controller, a domestic appliance or a smart home device (fig. 1; para. [0012]; para. [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



2.        Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berthelsen
            Per Claim 9, Berthelsen discloses the voice trigger validator according to claim 8, wherein when the voice trigger event is validated as a voice trigger, a validation signal is output from the voice trigger detector (para. [0048]-[0049]), and

            However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to try to implement “when the voice trigger event is invalidated as a voice trigger, a invalidation signal is output from the voice trigger detector” by outputting a signal indicating the ignoring by Berthelsen’s validator, so as to indicate to the user that the voice trigger/trigger expression has not been detected.


3.        Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berthelsen in view of Black US PGPUB 2019/0057688 A1 (“Black”)
          Per Claim 10, Berthelsen discloses the voice trigger validator according to claim 6, 
             Berthelsen discloses a memory (para. [0013])
             Berthelsen does not explicitly disclose the memory operable to store each voice trigger event as either validated or invalidated
             However, this feature is taught by Black (para. [0049])
             At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Black with the validator of Berthelsen in arriving at “a memory operable to store each voice trigger event as either validated or invalidated”, because such combination would have resulted in improving .      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See reference Dusan (PTO 892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658